Citation Nr: 0731149	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to November 3, 
1999, for service connection for hepatitis C.

2.  Whether the RO's April 2000 decision, which assigned an 
effective date of November 3, 1999, for service connection 
hepatitis C, should be reversed or revised on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1980 to January 1986.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions, dated in May 2004 and June 2006.  

In September 2006, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  

Additional evidence was received at the Board from the 
veteran in July 2007.  She has waived RO review of this 
evidence, and the Board may proceed with adjudication of her 
appeal.  

During her hearing, the veteran raised contentions to the 
effect that service connection was warranted for a disorder 
of the colon.  That claim has not been certified to the Board 
on appeal nor has it otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over that 
claim and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  However, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In October 1999, the veteran demonstrated pathological 
abnormalities consistent with hepatitis C.  

2.  On November 3, 1999, the RO received the veteran's claim 
for service connection for hepatitis C.

3.  In a decision, dated April 25, 2000, the RO granted 
service connection for hepatitis C, effective November 3, 
1999; the veteran did not submit a notice of disagreement 
with the effective date within one year of notice thereof. 

4.  On April 25, 2000, the correct facts, as they were known 
at the time, were before the RO, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.


CONCLUSIONS OF LAW

1.  The April 25, 2000 rating decision that established an 
effective date of November 3, 1999 for a grant of service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2007). 

2.  The April 25, 2000 rating decision that assigned November 
3, 1999, as the effective date of service connection for the 
veteran's hepatitis C does not contain clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claim 
for an effective date prior to November 3, 1999, for a grant 
of service connection for hepatitis C.  38 U.S.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In letters, dated in March 2003 and February 2004, the RO 
informed the veteran of the evidence necessary to establish 
an effective date earlier than November 3, 1999, for service 
connection for hepatitis C.  In particular the RO requested 
that she identify the names and addresses of health care 
providers who held records which could support her claim.  
The RO also requested that she furnish the time frame when 
she received treatment for that disability.

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate her claims; (2) the information and evidence 
that VA would seek to provide, such as records held by 
Federal agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of her treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to her 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  
The veteran and her representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of evidence, including duplicates of her 
service medical records; duplicates of her May 1986 VA 
examination; additional evidence reflecting her treatment 
from 1992 through January 2003; a report from R. R. P., M.D., 
dated in May 2005; and the transcript of her hearing before 
the undersigned Acting Veterans Law Judge. Thus, the veteran 
has had ample opportunity to participate in the development 
of her appeal.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice was sent to the veteran in 
March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claim for an earlier effective date 
for service connection for hepatitis C.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, she 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support her 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
earlier effective date issue.  Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of that claim.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  

II.  The Facts and Analysis

A.  The Earlier Effective Date

In an April 2000 decision, the RO granted the veteran service 
connection for hepatitis C, and assigned a 30 percent rating, 
effective November 3, 1999.  Although that rating was 
subsequently raised to 60, the effective date remained the 
same.

The veteran now contends that her hepatitis C existed in 
service and that the effective date of service connection 
should be retroactive to the day following her separation 
from service.  She has also submitted evidence of abnormal VA 
laboratory findings, performed in 1993, which she contends 
were manifestations of hepatitis C.  

In any event, she contends that there is ample evidence on 
file to show that hepatitis C existed prior to November 3, 
1999.  Therefore, she maintains that an earlier effective 
date for service connection is warranted.  

In this case, the RO received the veteran's original claim 
for service connection for hepatitis on January 20, 1986, 
well within the year following her separation from service.  

The veteran reported that she had developed hepatitis in 
service in the early 1980's.  However, there was no record of 
treatment or other competent on file showing such disorder.  
Although the veteran also reported a history of jaundice and 
hepatitis on her December 1985 service separation 
examination, the examination was negative for any clinical 
findings of hepatitis.  

During a VA examination in May 1986, laboratory studies were 
compatible with an abnormal hepatitis B surface antibody.  
However, additional development was essentially negative, and 
the examiner concluded that the veteran's history of 
hepatitis B had resolved without residual disability.  

Consequently, in a September 1986 rating action, the RO 
denied service connection for hepatitis.  

The veteran was notified of that decision, as well as her 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1985).  

On November 3, 1999, the RO received the veteran's initial 
claim specifically for hepatitis C.  

Evidence submitted in support of that claim showed that 
hepatitis C had been confirmed by October 1999 laboratory 
testing conducted through the veteran's employer.  

Furthermore, an October 1999 statement from the veteran's 
treating physician, R. R. P., M.D., said that the veteran had 
contracted hepatitis C 15 years earlier.  

In February 2000, the veteran underwent a VA examination.  
After reviewing the veteran's history and examining the 
veteran, the examiner concluded that the veteran had 
hepatitis C.  The examiner also concluded that she had had 
hepatitis in service.  Although the examiner could not 
identify the type, he or she stated that the current 
hepatitis C was probably related to that in service.  

Therefore, in an April 25, 2000 rating decision, the RO 
granted the veteran's claim of service connection for 
hepatitis C, and assigned a 30 percent rating, effective 
November 3, 1999.  She was provided with notice of this 
decision in a letter dated May 22, 2000.  She was also 
provided with her appellate rights.  In statements dated June 
2000 and July 2000, the veteran expressed her disagreement 
with the 30 percent evaluation.  Although that rating was 
subsequently raised to 60 percent, the effective date 
remained the same.  She also raised the issue of clear and 
unmistakable error in the September 1986 rating decision.  
However, she did not submit a notice of disagreement with the 
November 3, 1999 effective date established in the April 25, 
2000 rating decision within one year of receipt of the 
notification letter.  Therefore, the April 25, 2000 rating 
decision is final as to all aspects, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
once a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be 
revised is if it contains clear and unmistakable error.  Any 
other result would vitiate the rule of finality.  The Court 
held that any other freestanding claim for an earlier 
effective date is improper, and should be dismissed.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

In this appeal, the veteran has raised both a freestanding 
claim for an earlier effective date and a claim based on 
clear and unmistakable error.  Both of these issues have been 
developed and appealed to the Board.  However, based on the 
decision of the Court in Rudd, the Board finds that the 
freestanding portion of the veteran's claim is improper.  
Therefore, it shall be dismissed.  

In arriving at this decision, the Board again notes that in 
June 2000, the veteran alleged that the RO's September 1986 
decision had not properly acknowledged the abnormal reading 
regarding her hepatitis B surface antibody.  Therefore, she 
claimed that the decision should be reversed or revised on 
the basis of CUE.  

In September 2000, the RO found no evidence of CUE in the 
September 1986 rating action.  As such, it denied the request 
to reverse or revise that decision.  38 C.F.R. § 3.105(a) 
(2000).  The veteran appealed that decision to the Board.

On October 21, 2001, the Board affirmed the RO's decision.  
The veteran made a motion for reconsideration.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.100 (2000).  However, in 
September 2002, a Deputy Vice Chairman at the Board denied 
that motion.  

The veteran then filed an appeal with the Court.  The 
Secretary of VA filed a motion for dismissal; however, the 
veteran did not oppose that motion.  Therefore, on March 3, 
2003, the Court dismissed the appeal for lack of 
jurisdiction.  Accordingly, the Board's October 21, 2001 
decision became final.  

In light of the foregoing, the veteran cannot now challenge 
the findings leading to the RO's May 1986 denial of service 
connection for hepatitis.  Cf. 38 C.F.R. § 20.1409(c) (2006) 
(once there is a final decision on a motion to revise or 
reverse a prior Board decision on an issue based on CUE, that 
prior Board decision on that issue is no longer subject to 
revision on the grounds of CUE.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice); see DAV v. Gober, 234 F.3d. 682 (Fed. Cir. 
2000) (The VA rule promotes the interests of judicial economy 
and finality of decisions.  It is not arbitrary and 
capricious or contrary to law in only giving a claimant one 
chance at challenging a prior benefits decision of the Board 
of Veterans' Appeals on a particular issue on ground of CUE.)

B.  CUE in the April 25, 2000 Rating Action

The veteran also contends that the April 2000 rating action, 
which assigned November 3, 1999, as the effective date for 
service connection for hepatitis C, was the product of CUE.  
Therefore, she contends that it should be reversed or revised 
to reflect an earlier effective date.

A claim of CUE is a collateral attack on a final decision by 
a VA RO or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 
(Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 
(2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), 
cert. denied, 528 U.S. 967 (1999).  

Pursuant to 38 U.S.C.A. § 5109A(a), a RO decision is subject 
to revision on the grounds of CUE.  In order for there to be 
a valid claim of CUE, there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) 
(upheld in Disabled American Veterans v. Gober, 234 F.3d 682, 
696-97 (Fed. Cir 2000), cert. denied, 532 U.S. 973 (2001)).  

CUE exists only when the error is outcome determinative, that 
is, the error manifestly changed the outcome of the claim 
decision.  38 C.F.R. § 20.1403(a) and(c); Cook, 318 F.3d 
at 1344; Bustos, 179 F.3d at 1381; Disabled American 
Veterans, 234 F.3d at 696.  "If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable."  38 C.F.R. 
§ 20.1403(c) (upheld in Disabled American Veterans, 234 F.3d 
at 697).  

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled American 
Veterans, 234 F.3d at 697).  If the evidence establishes CUE, 
an undebatable, outcome-determinative error, the prior 
decision must be reversed or revised, 38 U.S.C.A. § 5109A(a), 
and the decision constituting the reversal or revision "has 
the same effect as if the decision had been made on the date 
of the prior decision," 38 U.S.C.A. § 5109A(b).   

On April 25, 2000, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability had been incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, had been aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In determining whether service connection was warranted for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity was established, there 
was no requirement of evidentiary showing of continuity.  
Continuity of symptomatology was required only where the 
condition noted during service (or in the presumptive period) 
was not, in fact, shown to have been chronic or where the 
diagnosis of chronicity could have been legitimately 
questioned.  When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection could, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  

There is an exception in that the effective date of 
disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within one year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added).  38 U.S.C.A. § 5110(a)- 
(b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

In this case, the primary thrust of the veteran's 
disagreement continues to be with the findings and 
interpretation of the laboratory results performed during 
service and/or during the May 1986 VA examination.  She 
contends, essentially, that had such evidence been correctly 
interpreted, the RO could have assigned an effective date 
earlier than November 3, 1999 for service connection for 
hepatitis C.

Not only were those disagreements finally resolved by the 
Board decision in October 2001, they challenge the manner in 
which the RO weighed or evaluated the evidence.  As such, 
they cannot meet the stringent criteria of CUE.  

The veteran also suggests that evidence compiled between the 
RO's decision in May 1986 and November 3, 1999, clearly 
reflected the presence of hepatitis C prior to November 3, 
1999.  Therefore, she concludes that in April 2000, the RO 
should have assigned an effective date prior to November 3, 
1999 for service connection for hepatitis C.  

Not only do such arguments also go to the weight and 
evaluation of evidence, they ignore the legal requirement 
that the effective date of service connection was to be the 
date of the receipt of the claim, or the date entitlement 
arose, whichever was later.  38 U.S.C.A. § 5110(a)- (b)(1); 
38 C.F.R. § 3.400(b)(2)(1).  As noted above, between the RO's 
decision in May 1986 and November 3, 1999, there was simply 
no claim on file for service connection for hepatitis C.  
Accordingly, the April 25, 2000 rating decision acted 
correctly in assigning an effective date of November 3, 1999, 
the date of the receipt of the veteran's claim.  

Finally, the Board has carefully searched the record between 
the time of the RO's May 1986 denial and the receipt of the 
November 3, 1999 claim, but there is no evidence of any 
communication, either formal or informal, which could have 
even been construed as an earlier claim for service 
connection for hepatitis C.  

In light of the foregoing, there is no competent evidence 
that the correct facts, as they were known on April 25, 2000, 
were not before the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Absent such evidence, reversal or revision of that 
decision is not warranted.  

In arriving at this decision, the Board notes that generally, 
VA has a duty to assist veterans in the development of their 
appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
However, since claims of CUE are evaluated based on the 
evidence of record at the time of the decision in question, 
any development would be of no force or effect in resolving 
the CUE claim.  Accordingly, VA's duty to assist is not 
applicable to the claim of CUE in the RO's April 25, 2000 
decision.

Finally, the Board would like to stress to the veteran that 
her September 2006 testimony and the evidence she submitted 
indicating that her hepatitis C originated during active 
service and existed prior to November 3, 1999 is highly 
credible.  Indeed, the Board notes that this fact is the 
basis for the April 25, 2000 decision to establish 
entitlement to service connection for hepatitis C.  However, 
establishment of the effective date of service connection is 
a different matter.  The effective dates for service 
connection are controlled by the laws and regulations 
discussed within the current decision.  Unfortunately, these 
do not provide a means for a favorable outcome to the 
veteran's claims. 


ORDER

The claim for an effective date prior to November 3, 1999, 
for the grant of service connection for hepatitis C is 
dismissed.  

The request to reverse or revise the April 25, 2000, RO 
decision on the basis of CUE is denied. 



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


